                Case 2:19-mj-00673-NJK Document 24 Filed 09/02/20 Page 1 of 2




 1
 2
 3                                UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5
 6       UNITED STATES OF AMERICA,                               Case No.: 2:19-mj-00673-NJK
 7                             Plaintiff,                                   ORDER
 8       v.                                                             (Docket No. 23)
 9       WESTLEY ALAN HRDLICKA,
10                             Defendant.
11            Pending before the Court is the parties’ joint status report. Docket No. 23.
12            On November 13, 2019, Defendant entered a guilty plea to count one of the amended
13 complaint. Docket No. 14. The Court sentenced him to one year of unsupervised probation with
14 special certain special conditions. Id. The Court further set a status hearing on June 9, 2020, to
15 ensure that Defendant completed his requirements. Id.
16            On June 9, 2020, the parties submitted a stipulation to continue the status hearing to allow
17 Defendant an additional 90 days to complete his Court-ordered requirements. Docket No. 18. No
18 reason was given at that time as to why Defendant had failed to complete these requirements. Id.
19 Nonetheless, the Court granted the stipulation and ordered the parties to file a joint status report,
20 no later than August 28, 2020. Docket No. 19.
21            The parties now submit that Defendant has not completed the requirements of the Court’s
22 order, in part because he lost his employment, though he has now gained new employment.1
23 Docket No. 23 at 2. The parties further submit that the “government has agreed to extend” the
24 time for Defendant to complete his Court-ordered requirements. Id. It is, of course, axiomatic that
25   1
           While loss of employment may explain Defendant’s failure to pay his Court-ordered fine
   and penalty assessment, it does not explain Defendant’s failure to complete the Court-ordered DUI
26 course and Victim   Impact Panel. The parties make no attempt to explain when Defendant lost his
   employment,   when   he gained new employment, why he made no payments toward his financial
27 obligations in this case, or why Defendant has failed to complete the classes in the ten months
28 since the Court sentenced  him and ordered him to do so. See Docket No. 23.

                                                       1
               Case 2:19-mj-00673-NJK Document 24 Filed 09/02/20 Page 2 of 2




 1 no party can modify a Court order. Therefore, the United States cannot extend the time for
 2 Defendant to complete the requirements of the sentence the Court imposed upon him.
 3        The Court ORDERS the parties to file an updated joint status report, no later than October
 4 19, 2020.
 5        IT IS SO ORDERED.
 6        DATED: September 2, 2020.
 7
 8
 9                                             NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
